Citation Nr: 1809421	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for neuropathy of the left lower extremity, secondary to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of the right lower extremity, secondary to diabase mellitus.

7.  Entitlement to service connection for neuropathy of the left upper extremity, secondary to diabetes mellitus.

8.  Entitlement to service connection for neuropathy of the right upper extremity, secondary to diabase mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied entitlement to service connection for bilateral hearing loss, tinnitus and PTSD.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a December 2017 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board has recharacterized the claim for entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page, in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2014, the Veteran filed a timely appeal to a November 2013 rating decision which denied service connection for diabetes mellitus, to include as due to exposure to an herbicide agent; neuropathy of the left lower extremity, secondary to diabetes mellitus; neuropathy of the right lower extremity, secondary to diabase mellitus; neuropathy of the left upper extremity, secondary to diabetes mellitus; and neuropathy of the right upper extremity, secondary to diabase mellitus.  To date, the RO has not acknowledged the Veteran's November 2014 notice of disagreement. The failure to issue a statement of the case in such a circumstance renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of a statement of the case.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a veteran in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2017).  Within the December 2017 videoconference hearing, the Veteran indicated he only received medical care from VA medical facilities.  To date, the Veteran's claims file contains only VA treatment records from July 2010 to January 2012.  Therefore, the AOJ should obtain and associate all outstanding VA treatment records with the Veteran's claims file.

Additionally, the Board notes that AOJ had previously conducted development with the Joint Services Records Research Center (JSRRC) into potential in-service stressors regarding his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, however, the Veteran had not provided sufficient detail of his stressors at that time.  Subsequently, within a December 2011 statement and December 2017 videoconference hearing testimony, the Veteran indicated that while stationed at the Kimpo Air Force Base, Korea, he witnessed the death of a soldier who had walked into the tail propeller of a helicopter.  Additionally, the Veteran reported that he was also detailed to pick up body parts of soldiers and place them into body bags after an ambush had occurred while in Korea.  Therefore, given the updated information, remand is necessary to request records from appropriate sources, including the JSRRC, to verify the Veteran's in-service stressors prior to further adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

March 2011 VA treatment records show the Veteran had a history of PTSD and depressive disorder NOS symptoms, and was prescribed Celexa to improve his mood and PTSD symptoms.  Additionally, as previously discussed, the Veteran reported that while stationed in Korea, he witnessed the death of a soldier who had walked into the tail propeller of a helicopter, and was also detailed to pick up body parts of soldiers and place them into body bags after an ambush.  During the December 2017 videoconference hearing, the Veteran and his spouse testified that he had experienced sleep impairment and avoidance behaviors ever since service separation due to the aforementioned in-service events.  To date, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD.  Therefore, the Board finds that remand is necessary for a VA examination prior to rendering a decision on the appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided a VA examination and medical opinion in June 2011 and November 2011, in which the VA examiner opined that the Veteran's currently diagnosed sensorineural hearing loss and tinnitus were less likely than not related to service, as the Veteran had normal hearing at discharge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the VA examiner also indicated within the November 2011 VA medical opinion that the Veteran had no significant shift in hearing while in service, the Board notes that the Veteran has testified that he has had hearing difficulty and ringing in his ears continuously since his service in Korea as an engine mechanic.  Therefore, the Board finds that remand is necessary for a new VA examination to assess the nature and etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.

Finally, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, the veteran is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon, 12 Vet. App. at 238.  In the instant case, the Veteran submitted a statement in November 2014 which the Board construes as a notice of disagreement to the issues of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent; neuropathy of the left lower extremity, secondary to diabetes mellitus; neuropathy of the right lower extremity, secondary to diabase mellitus; neuropathy of the left upper extremity, secondary to diabetes mellitus; and neuropathy of the right upper extremity, secondary to diabase mellitus.  The Board notes that the Veteran's claims were received prior to March 24, 2015; thus, the notices of disagreement need not be filed using the specific form required by the Secretary, VA Form 21-0958.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660  -57698 (Sept. 25, 2014) (noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015).  Upon review of the record, the RO has failed to acknowledge the November 2014 notice of disagreement and additionally failed to issue a statement of the case, which renders these claims procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201; Manlincon, 12 Vet. App. at 238.  Therefore, the appeal with regard to these issues is remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any and all outstanding VA treatment records pertaining to the Veteran's claims on appeal.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.

All attempts to obtain these records should be documented in the claims file.  If any of the requested records are unavailable and it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the electronic record and the Veteran and his representative should be so notified.

2.  Attempt to verify the Veteran's reported in-service stressors while serving in the 59th Aviation Corps in South Korea.  Specifically, the Veteran reported witnessing the death of a soldier who had walked into the tail propeller of a helicopter while stationed at the Kimpo Air Force Base, Korea in 1967, and also was also detailed to pick up body parts and put them in body bags while stationed in Korea.  The Board directs the AOJ's attention to the December 2011 correspondence and December 2017 hearing testimony which details his in-service stressors and includes the names of other individuals involved.  

While the Veteran testified to the above information, the AOJ should request further details from the Veteran regarding his in-service stressors prior to making an inquiry to appropriate sources.

The AOJ should send an inquiry to all appropriate sources to verify the Veteran's reported in-service stressors.  Specifically, the AOJ should send a request, in 60 day increments encapsulating the Veteran's service in Korea, to the JSRRC for verification.

Please provide all findings in a detailed memorandum, to include a thorough rationale if a reported stressor is not verifiable.

3.  After completion of the above record development, the AOJ should refer the case for a VA psychiatric examination to address the nature and etiology of any and all acquired psychiatric disorders, to include diagnosed PTSD.  The evidence of record should be made available to the examiner for review.  All indicated diagnostic testing should be conducted. 

The VA examiner should identify all currently acquired psychiatric diagnoses, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset in service or is otherwise is related to service.  If a diagnosis of PTSD is rendered, the examiner should identify the specific stressor or stressors supporting such a diagnosis.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

4.  Also after completion of the above record development, the AOJ should refer the case for a new VA audiological examination to address the nature and etiology of bilateral hearing loss and tinnitus.  The record, to include a copy of this remand order, should be made available for review in connection with this request.  The VA examiner should interview the Veteran with regard to his in-service noise exposure and any hearing loss symptoms identified in service or post-service.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed bilateral hearing loss and tinnitus are related to reported noise exposure in service.

In rendering his or her opinion, the examiner should specifically address lay evidence provided by the Veteran during the examination, specifically his testimony within the December 2017 videoconference hearing, where he testifies to having hearing difficulty and ringing in his ears continuously since service, and indicate whether in-service acoustic trauma contributed to current hearing loss and tinnitus.

The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.  The VA examiner should note, in providing an opinion, that the absence of an in-service hearing loss disability, to include upon service separation, does not preclude service connection for hearing loss.

5.  The AOJ should issue a statement of the case addressing the issues of entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent; neuropathy of the left lower extremity, secondary to diabetes mellitus; neuropathy of the right lower extremity, secondary to diabase mellitus; neuropathy of the left upper extremity, secondary to diabetes mellitus; and neuropathy of the right upper extremity, secondary to diabase mellitus.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

6.  After all the above development has been completed, the AOJ should review the appeal again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


